DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 10: Ineligible.
The claim recites an apparatus comprising a processor and memory. The claim is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of monitoring a plurality of sources for digital visual content comprising a visual moment and a caption; determining whether instances of digital visual content include a same visual moment by: generating a perceptual hash for each instance of digital visual content; comparing perceptual hashes for each instance of the digital visual content to determine a distance between the perceptual hashes; provided the distance between two perceptual hashes satisfies a similarity threshold, determining that the instances of digital visual content corresponding to the perceptual hashes include the same visual moment; and provided the instances of digital visual content include the same visual moment, identifying the instances of digital visual content including the same visual moment as similar digital visual content; tracking each instance of the similar digital visual content; provided a total number of instances of the similar digital visual content exceeds an Internet meme threshold, identifying the similar digital visual content as an Internet meme; providing an offering of shares in the Internet meme at a first share price; receiving a cryptocurrency purchase of shares in the Internet meme from a user; tracking a reach of the Internet meme; and based on a number of tracked instances of the Internet meme reaching a first threshold, providing a buyback offer for shares in the Internet meme at a second share price, the second share price being greater than the first share price.
In order words, the claim limitations describe monitoring and measuring the virality of Internet Meme, and offering and selling shares associated with said meme at a price using cryptocurrency, and buying back said shares at a higher price when the meme becomes widespread. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, involves commercial transactions such as buying and selling, but for the recitation of generic computer components such as the processor and memory. These limitations fall under the fundamental economic principles or practices of the “certain method of organizing human activity” grouping (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
The claim recites additional limitation of using a processor and memory. The processor and memory in the steps are recited at a high level of generality. These generic components are no more than mere instructions to apply the exception using generic computer component. Also, the Internet limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 

Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 1 and 16 recite a method and computer readable medium claim equivalents of claim 10, and are therefore similarly rejected using the same rationale as claim 10, supra.

Claims 2, 11 and 17 recite based on the tracking of the Internet meme reaching a second threshold that is greater than the first threshold, providing a buyback offer for shares in the Internet meme at a third share price, the third share price being greater than the second share price. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. These limitations are also part of the abstract idea identified in claim 10, and are similarly rejected under the same rationale as claim 10, supra.



Claims 3, 12 and 18 recite wherein the digital currency comprises in-application tokens for a game application, the in-application tokens being usable to gain access to game application features or improve game application power levels. 
Here, this limitation is further determined if it integrates the abstract idea into a practical application. This limitation is considered mere insignificant extra-solution activities under Step 2A2, supra. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Under Step 2B, the claim is analyzed to determine if the claim limitations individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether the claim provides inventive concept). Because the use of in-application tokens for a game application, the in-application tokens being usable to gain access to game application features or improve game application power levels, were considered to be extra-solution activities in Step 2A2, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that these steps are anything other than conventional in-application tokens, and Official Notice is hereby taken that it is notoriously old and well known in the gaming art. Accordingly, a conclusion that these steps are well-understood, routine and conventional activities is supported under Berkheimer option 4.  
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 4-7, 13 and 19 recite identifying an iteration of the Internet meme; and assigning shares in the iteration of the Internet meme to shareholders of the Internet meme; wherein the assigning of the shares comprises: determining a lineage of the Internet meme; and assigning shares in the iteration of the Internet meme to shareholders of the Internet meme based on the lineage of the Internet meme; wherein the assigning of the shares comprises: determining a relationship of an owner of the shares in the Internet meme to the Internet meme; and assigning shares in the iteration of the Internet meme based on the relationship of the owner of the shares in the Internet meme to the Internet meme; wherein a multiplier is applied to the shares in the Internet meme to determine a number of shares in the iteration of the Internet meme that are assigned, the multiplier being greater for a creator of the Internet meme than for a mere owner of shares of the Internet meme. These further narrow the abstract idea, but do not amount to significantly more than the abstract idea. These limitations are also part of the abstract idea identified in claim 10, and are similarly rejected under the same rationale as claim 10, supra.

Claims 8-9, 14-15 and 20 recite displaying a further Internet meme to a user; receiving data on the further Internet meme from the user; and awarding cryptocurrency to the user based on the data received from the user on the further Internet meme; wherein the data comprises data on a lineage of the further Internet meme or data categorizing the further Internet meme. These further narrow the abstract idea except for the recitation of a display. The display here is also recited at a high level of generality with the only required function of displaying information, which is a routine function of displays. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. These limitations are also similarly rejected under the same rationale as claim 10, supra.

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive.
Applicant argues that the means for trading Internet meme, tracking of memes using objective measures can be further enhanced by leveraging the predictive nature of the market using the claimed invention. Applicant further asserts that by providing digital currency as in-application tokens (claim 3) increases user engagement with an application or game. In summary, Applicant argues that the present invention is an improvement to an existing technology or technical field.
Examiner respectfully disagrees. Most of the steps in the claimed invention can be carried out by physically/manually by humans using pen and paper. The claimed invention simply “automates” a manually process using conventional processor. Claimed invention does not recite any elements that individually, or as an ordered combination, transform the abstract idea into a patent-eligible application of that idea. “At best, the claim[] describe[s] the automation of [a] fundamental economic concept . . . through the use of generic-computer functions.” OIP Techs., 788 F.3d at 1363. It is well settled, though, that automating conventional activities using generic technology does not amount to an inventive concept. See Alice, 134 S. Ct. at 2358 (explaining that “if a patent’s recitation of a computer amounts to a mere instruction to implement an abstract idea on . . . a computer, that addition cannot  impart  patent  eligibility”)  (internal  alteration, citation, and quotations omitted); Intellectual  Ventures, 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”).
Furthermore, the use of digital currency as in-application tokens in applications or games is notoriously old and well known and so, does not amount to “significantly more” than the abstract idea itself.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lam (USPAP 2020/0250751) discloses a method for valuing and exchanging flatted shares of a private company using a computerized trading platform includes receiving company ownership data including a number of securities in one or more investment classes held by a plurality of shareholders in the private company. A transaction price is computed for buying flatted shares in a special purpose vehicle (SPV) using an auction algorithm based on the bidding price for each of the buy orders from a plurality of investors in the SPV for identifying a set of investors from the plurality of investors whose buy orders include bidding prices larger than or equal to the computed transaction price. Upon assessing that a criterion for SPV formation is met, a buy-back of a portion of a number of securities held by at least one selling shareholder is performed and the flatted SPV shares are issued to the set of investors (abstract).

Madhavan et al. (USPAP 2015/0294409) discloses a system and method for facilitating offerings of securities (0038).

Bucknell (WO 2013/177619) discloses a system and method for pricing and allocating identified securities (0007-0009). 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629. The examiner can normally be reached Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691